UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7448



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMIE SYLVESTER HAWKINS, a/k/a Jaime Sylvester
Hawkins,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-00-565-AW; CA-02-3096-AW)


Submitted:   February 28, 2005            Decided:   March 31, 2005


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamie Sylvester Hawkins, Appellant Pro Se. James Marton Trusty,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jamie Sylvester Hawkins, a federal prisoner, seeks to

appeal the district court’s order denying relief on his request for

a certificate of appealability, which was in essence a Fed. R. Civ.

P. 60(b) motion that we construe as a successive and unauthorized

28 U.S.C. § 2255 (2000) motion.           See United States v. Winestock,

340 F.3d 200, 206 (4th Cir.), cert. denied, 540 U.S. 995 (2003).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court    absent    “a    substantial      showing         of   the    denial    of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find   both    that   the   district    court’s        assessment     of    his

constitutional     claims      is    debatable       or    wrong      and   that     any

dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336-

38; Slack v. McDaniel, 529 U.S. 473, 484 (2000);                   Rose v. Lee, 252

F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed the

record   and    conclude    that     Hawkins   has    not      made   the   requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.




                                       - 2 -
            Additionally, we construe Hawkins’ notice of appeal and

informal brief as an application to file a second or successive

motion under   § 2255.   See United States v. Winestock, 340 F.3d at

208.   In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either:     (1) a new

rule   of    constitutional   law,   previously   unavailable,   made

retroactive by the Supreme Court to cases on collateral review; or

(2) newly discovered evidence sufficient to establish that no

reasonable fact finder would have found the movant guilty.         28

U.S.C. §§ 2244(b)(3)(C), 2255 (2000).      Hawkins does not satisfy

either of these conditions. Therefore, we decline to authorize the

filing of a successive § 2255 motion.    We grant the motion to file

an amended brief and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           DISMISSED




                                - 3 -